Citation Nr: 1413008	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus.

2.  Entitlement to service connection for right lower extremity neuropathy, including as secondary to the Type II Diabetes Mellitus.

3.  Entitlement to service connection for left lower extremity neuropathy, including as secondary to the Type II Diabetes Mellitus.

4.  Entitlement to service connection for depression, including as secondary to the Type II Diabetes Mellitus and/or posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to the Type II Diabetes Mellitus.

6.  Entitlement to service connection for a sleep disorder, including as secondary to the Type II Diabetes Mellitus.

7.  Entitlement to service connection for fatigue, including as secondary to the Type II Diabetes Mellitus.

8.  Entitlement to service connection for lightheadedness, including as secondary to the Type II Diabetes Mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to April 1972.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, he testified at a hearing at the RO before a local Decision Review Officer (DRO).  More recently, in January 2012, the Veteran testified at another hearing - this time, however, before the undersigned Veterans Law Judge (VLJ) of the Board using video teleconferencing technology.  Transcripts of the hearings are of record.

The claims of entitlement to service connection for right lower extremity neuropathy, including as secondary to the Type II Diabetes Mellitus; entitlement to service connection for left lower extremity neuropathy, including as secondary to Type II Diabetes Mellitus; entitlement to service connection for depression, including as secondary to the Type II Diabetes Mellitus and/or PTSD; and entitlement to service connection for ED, including as secondary to the Type II Diabetes Mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  The evidence is in relative equipoise as to whether he has Type II Diabetes Mellitus, so it is just as likely as not he does.

3.  He has not been diagnosed however with a specific sleep disorder, a specific disorder entailing fatigue, and a specific disorder entailing lightheadedness, including as a symptom, manifestation or complication of his Type II Diabetes Mellitus.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's Type II Diabetes Mellitus was presumptively incurred during his service on account of his presumed exposure to Agent Orange in Vietnam during the Vietnam era.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  But the criteria are not met for entitlement to service connection for a sleep disorder, fatigue, and lightheadedness, including as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The discussion that follows pertains to the claims of entitlement to service connection for a sleep disorder, fatigue, and lightheadedness.  The Board need not discuss whether there has been VCAA compliance with respect to the claim of entitlement to service connection for Type II Diabetes Mellitus because the Board is fully granting this claim, so even were the Board to assume for the sake of argument that the Veteran has not received the required notice and assistance concerning this claim, it still ultimately would be inconsequential and therefore amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As concerning the remaining claims that also are being decided, albeit unfavorably, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, so both notice of what is required to establish underlying entitlement to service connection (Veteran status, proof of disability, and proof of a relationship or correlation between the disability and service) and that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2009 that fully addressed all three notice elements for service connection and was sent prior to the initial RO decision denying these claims, so in the preferred sequence.  The letter informed the Veteran of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  He also was advised regarding "downstream" disability ratings and effective dates as mandated by the Court in Dingess, in the eventuality service connection is granted.  So he has received all required notice concerning these claims.

VA also as mentioned has a duty to assist the Veteran in the development of these claims.  This duty includes assisting him in the procurement of relevant records, both from prior to, during and since his military service, so including his service treatment records (STRs) and pertinent post-service treatment records, whether from VA or private healthcare providers, and providing an examination for a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, an injury, or a disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period; (3) whether there is an indication the disability or symptoms may be associated with the Veteran's service or a service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor, the Court has indicated this element establishes a "low threshold" and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but that is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).


This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

Here, no examinations are necessary regarding the claims of entitlement to service connection for a sleep disorder, fatigue, and lightheadedness, as current disabilities are not shown.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Moreover, fatigue and lightheadedness are mere symptoms, not actual ratable disabilities, unless as an example in the context of a claim for undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which in this instance these claims were not presented in that way.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (indicating, as examples, that hyperlipidemia, elevated triglycerides, and elevated cholesterol are merely laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes).

The Board therefore finds that all necessary development has been accomplished, and that appellate review of these claims may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained his STRs and VA medical records.  He also testified at two hearings.  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Finally, as concerning the hearings, 38 C.F.R. 3.103(c)(2) (2013) requires that the hearing officer or VLJ chairing a hearing fulfill two duties consisting of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2012 Board hearing, in particular, this presiding VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conducting of the hearings, either the initial one before the local DRO or that additional one before this presiding VLJ.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Governing Statutes, Regulations, and Case Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

This notion of continuity of symptomatology under 38 C.F.R. § 3.303(b), however, only applies to a condition that was first noted during service and that is one of the conditions that VA considers a "chronic disease" according to 38 C.F.R. § 3.309(a).  It therefore applies to the Veteran's Diabetes Mellitus, but not to his additionally claimed sleep disorder, fatigue and lightheadedness.  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Establishing entitlement to direct service connection therefore generally requires having:  (1) competent and credible evidence confirming the existence of the claimed disability or, at the very least, showing the Veteran has had it at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as the Diabetes Mellitus mentioned, to a degree of 10 percent or more within one year from separation from service, the disease will be presumed to have been incurred in service even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113;38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be established on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show or contain (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the claimed disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Also, a Veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 (Vietnam era), is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a Veteran actually have stepped foot on the landmass of Vietnam or served in the inland waterways to be considered as having had service in country.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

If the Veteran had this type of service, then the following diseases are deemed presumptively associated with his presumed herbicide exposure:  chloracne or other acneform diseases consistent with chloracne, Type 2 Diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, "early onset" peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  These diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002) and 38 C.F.R. § 3.307(d)  are also satisfied.  
38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. § 3.309(e) .

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and "early onset" peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586 -57,589 (1996).  But notwithstanding these presumptive provisions, a claimant is not precluded from establishing entitlement to service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

The Court has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents have resulted in actual disability.  In the absence of proof of a present disability there necessarily can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Discussion

Type II Diabetes Mellitus

As explained, the most fundamental prerequisite to the granting of service connection is the Veteran first showing he has the claimed disability.  Brammer, supra.  Here, then, the question is whether the Veteran has Type II Diabetes Mellitus as he is alleging.  The evidence is in relative equipoise on whether he does versus does not have this disease.

After VA examination in March 2011, the examiner indicated this diagnosis of Type II Diabetes Mellitus.  The examiner, however, did not specify the laboratory findings upon which this diagnosis was based or predicated.

Later that year, in August 2011, the Veteran had a comprehensive VA Diabetes Mellitus examination.  At the conclusion of that supplemental evaluation, the diagnosis was impaired glucose control, the onset of which reportedly was in 2004.  Critically, though, that examiner indicated the Veteran did not meet the criteria for a diagnosis of Diabetes Mellitus.  The examiner explained that the Veteran had had elevated fasting blood sugars since 2004, but he had never had a fasting blood sugar that was above 126 or an A1C reading greater than 6.5, which would be indicative of Type II Diabetes Mellitus.  The Veteran's test results, according to this examiner, did not rise to the level required for an actual diagnosis of Type II Diabetes Mellitus.  Indeed, a review of the record by the Board reveals that fasting blood sugar has never been greater than the threshold mentioned of 125.

One must also consider, however, that a December 2011 VA "problem list" indicated a diagnosis of "Diabetes Mellitus Type II or unspecified."

So there are instances in the records where Type II Diabetes Mellitus was listed as an actual diagnosis and other times when it was not, only instead as an example an elevated fasting blood sugar, so tantamount to saying the Veteran had this abnormal clinical finding that ultimately could result in him developing diabetes, not that he necessarily had it at the time of the particular finding.
It resultantly is just as likely as not he has this claimed disease.  And in this circumstance, where the evidence supporting this notion and the claim is just as probative as the evidence against the claim, he is given the benefit of the doubt.  See 38 C.F.R. § 3.102.  Thus, when resolving this reasonable doubt in his favor the Board must conclude that he has this claimed disease - Type II Diabetes Mellitus.  Moreover, because he served in Vietnam during the Vietnam era, and there is no evidence disassociating this disease from his service, the Board must additionally presume that he was exposed to Agent Orange during his Vietnam service and that his Type II Diabetes Mellitus is presumptively the result of that herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  His claim for this disease therefore must be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be instead an "as likely as not" proposition, which in this particular instance it is for the reasons and bases discussed.

Sleep Disorder

The Veteran alleges that he suffers from a sleep disorder.  His hearing testimony, however, reflected only complaints of poor sleep (perhaps the reason he also is claiming consequent fatigue) - which is not tantamount to having a sleep disorder, per se, especially since the record does not indicate any diagnosed sleep disorder.

As already alluded to, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

As a layman, the Veteran is not competent to diagnose a sleep disorder because this type of disorder necessarily is complex and based on the results of such empirical testing and data as a sleep study.  See Jandresu v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").

As the Veteran does not have a sleep disorder diagnosis by competent and credible medical evidence, the proof-of-present-disability requirement is not met, and service connection for a sleep disorder resultantly must be denied under all potential theories of entitlement because there for all intents and purposes is no present disorder to relate or attribute to his military service - either directly, presumptively, or even secondarily.  38 C.F.R. §§ 3.303, 3.310; Shedden, supra.

Moreover, for this reason, there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Fatigue and Lightheadedness

The Veteran additionally alleges that he suffers from fatigue and lightheadedness.  But, for one, as already explained, in actuality these are mere symptoms, not ratable disabilities in the context alleged.  But, even aside from that, the record contains no competent and credible evidence of medical diagnoses associated with these symptoms.

Mere symptoms without underlying diagnoses do not constitute ratable disabilities.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (holding that mere symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).

The Board does not dispute the Veteran's allegations of experiencing fatigue and lightheadedness, as he is competent to comment on such readily apparent manifestations.  Layno, supra.  But there is not also the required attribution of these symptoms to an underlying diagnosis, which requires medical not just lay evidence, or in turn attribution of the underlying diagnosis (whatever it may be) to a disease, injury or event during his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The preponderance of the evidence therefore is against these claims, not instead supportive of them; nor is the evidence about evenly balanced for and against these claims.  So they must be denied because there is no reasonable doubt to resolve in the Veteran's favor to allow for the granting of these claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for Type II Diabetes Mellitus is granted.

However, service connection for a sleep disorder, fatigue, and lightheadedness is denied.



REMAND

The remaining claims require further development before being decided on appeal, especially owing to the fact that the Veteran is alleging they are secondary to, so complications of, his now service-connected Type II Diabetes Mellitus.

Right and Left Lower Extremity Neuropathy

The Veteran suffers from neuropathy of his lower extremities, so there is no disputing he has this claimed condition.  He asserts that it is due to his Type II Diabetes Mellitus.  The VA opinions of record are equivocal regarding the etiology of this bilateral lower extremity peripheral neuropathy.  Most saliently, it has not been linked to the Type II Diabetes Mellitus, perhaps because earlier medical opinions concluded the Veteran did not have Type II Diabetes Mellitus.  Therefore, rather, other possible etiologies were proffered.  Because, however, service connection for Type II Diabetes Mellitus since has been granted in this decision, another opinion is needed regarding the likelihood this bilateral lower extremity peripheral neuropathy is a complication of the diabetes and, in turn, in this way secondarily related to the Veteran's military service.

Depression

The Veteran additionally asserts that he suffers from depression secondary to his Type II Diabetes Mellitus, primarily because of the effect this disease has had on his life, including his daily activity.  He also alleges the depression is part and parcel of his PTSD, which is another service-connected disability, so even in this alternative way secondarily related to his military service.  The evidence regarding whether he has actual clinical depression is equivocal.  As well, now that his Type II Diabetes Mellitus is a service-connected disability, another possible theory of entitlement is in play.  As such, a VA mental disorders examination must be performed to clarify all current mental disorder diagnoses and for an opinion regarding the etiology of each such disorder diagnosed.


ED

The ED also is claimed to be a secondary complication of the Type II Diabetes Mellitus.  The only competent and credible evidence of record indicates the ED is not secondary to the Type II Diabetes Mellitus, but apparently because the Type II Diabetes Mellitus was not then a service-connected disability, which it now is.  Supplemental medical comment therefore is needed concerning this alleged relationship between the ED and diabetes.

Other Matters

Also, to ensure that the record is complete, the AMC must obtain and associate with the claims file all VA clinical records dated from December 1, 2011 to the present.  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Associate with the claims file all VA clinical records dated from December 1, 2011 to the present.

2.  Upon receipt of all additional records, schedule a VA medical examination for an opinion regarding the etiology of the Veteran's bilateral lower extremity peripheral neuropathy.  Specifically, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) this bilateral lower extremity peripheral neuropathy is (a) directly related to the Veteran's military service or (b) presumptively related to his service, meaning of the "early onset" variety presumptively associated with Agent Orange exposure, or (c) proximately due to, the result of, or aggravated by his now service-connected Type II Diabetes Mellitus.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

It is most imperative the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting his/her conclusions.

If this requested medical nexus opinion cannot be provided without resorting to mere speculation, the examiner must discuss the reason(s) why a response is not possible or feasible.  So merely saying he or she cannot respond will not suffice.

To facilitate this opinion, the examiner must review the pertinent evidence in the claims file in conjunction with the examination, and the examination report should confirm the claims file was reviewed.

3.  Also schedule a VA mental disorders examination to first clarify all current acquired psychiatric disorders, meaning all existing since the filing of this claim.  As to each such disorder diagnosed, aside from PTSD (which is already service connected), the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that it is (a) directly related to the Veteran's service or (b) if a psychosis, see 38 C.F.R. § 3.384, initially manifested to the required minimum compensable degree of at least 10-percent disabling within the initial year after service, or (c) is proximately due to, the result of, or aggravated by a service-connected disability, so including both the PTSD and the now also service-connected Type II Diabetes Mellitus.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

It is most imperative the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting his/her conclusions.

If this requested medical nexus opinion cannot be provided without resorting to mere speculation, the examiner must discuss the reason(s) why a response is not possible or feasible.  So merely saying he or she cannot respond will not suffice.

To facilitate this opinion, the examiner must review the pertinent evidence in the claims file in conjunction with the examination, and the examination report should confirm the claims file was reviewed.


4.  As well, schedule a VA medical examination for an opinion regarding the etiology of the Veteran's ED.  Specifically, the examiner should opine regarding the likelihood (very likely, as likely as not, or unlikely) that the ED is (a) directly related to the Veteran's service or (b) proximately due to, the result of, or aggravated by his now service-connected Type II Diabetes Mellitus, i.e., a complication of the diabetes.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

It is most imperative the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting his/her conclusions.

If this requested medical nexus opinion cannot be provided without resorting to mere speculation, the examiner must discuss the reason(s) why a response is not possible or feasible.  So merely saying he or she cannot respond will not suffice.

To facilitate this opinion, the examiner must review the pertinent evidence in the claims file in conjunction with the examination, and the examination report should confirm the claims file was reviewed.


5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. Vet. App. 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


